Case 20-22819        Doc 27     Filed 09/14/20      Entered 09/14/20 11:31:16         Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF UTAH
                                   CENTRAL DIVISION

In re:                                                      Case No. 20-22819
         JARED BELCHER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Lon A Jenkins, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2020.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 08/13/2020.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $109,226.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 20-22819      Doc 27    Filed 09/14/20       Entered 09/14/20 11:31:16             Desc           Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor                $400.00
        Less amount refunded to debtor                          $360.00

 NET RECEIPTS:                                                                                       $40.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                    $40.00
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $40.00

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                      Claim       Claim         Claim        Principal        Int.
 Name                               Class    Scheduled    Asserted      Allowed         Paid           Paid
 DISCOVER                        Unsecured           NA      7,683.43      7,683.43           0.00         0.00
 JPMORGAN CHASE BANK, N.A.       Unsecured           NA      7,026.79      7,026.79           0.00         0.00
 JPMORGAN CHASE BANK, N.A.       Unsecured           NA    11,442.90     11,442.90            0.00         0.00
 MIDLAND CREDIT MANAGEMENT, IN   Unsecured           NA    15,885.14     15,885.14            0.00         0.00
 PORTFOLIO RECOVERY ASSOCIATES   Unsecured           NA           NA            NA            0.00         0.00
 PORTFOLIO RECOVERY ASSOCIATES   Unsecured           NA      8,871.79      8,871.79           0.00         0.00
 WELLS FARGO CARD SERVICES       Unsecured           NA      3,555.76      3,555.76           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 20-22819        Doc 27      Filed 09/14/20      Entered 09/14/20 11:31:16             Desc     Page 3
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $54,465.81                $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $40.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                            $40.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 09/14/2020                             By: /s/ Lon A Jenkins
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
Case 20-22819      Doc 27     Filed 09/14/20     Entered 09/14/20 11:31:16          Desc   Page 4
                                               of 4



                                                                              20-22819
                                 CERTIFICATE OF MAILING

    The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Final
Report and Account was served upon all persons entitled to receive notice in this case via ECF
notification or by U.S. Mail to the following parties on September 14, 2020:


JARED BELCHER, 13891 NEWBERG DRIVE, HERRIMAN, UT 84096


RUSSELL C. SKOUSEN, ECF NOTIFICATION



                                                 /s/ Office of Chapter 13 Trustee




UST Form 101-13-FR-S (9/1/2009)
